PER CURIAM.
Affirmed. The trial court did not err in denying appellant’s motion to vacate due to ineffective assistance of trial counsel. The appellant has failed to show that there was a reasonable probability that, but for counsel’s unprofessional errors, the results of the proceeding would have been different. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
The trial court found counsel’s neglect, in failing to assign as error the denial of a motion for judgment of acquittal, below the standard of performance expected of a competent attorney. However, we agree with the court’s finding, according to the test set out in Knight v. State, 394 So.2d 997 (Fla.1981), that the defendant failed to show that this deficiency caused him prejudice to the extent that it affected the outcome of the proceedings.
Additionally, there was no error in allowing the expert testimony with respect to the omitted assignment of error.
*411We therefore concur in the conclusions of the trial court and affirm.
DOWNEY, WALDEN and STONE, JJ„ concur.